Judge GREENE
dissenting.
I disagree with the majority’s conclusion that the evidence offered by the State does not contradict the defendant’s statement in any significant way. I believe the State’s circumstantial evidence does contradict the defendant’s statement and that reasonable minds might accept the evidence as adequate to support a conclusion that the defendant intended to inflict an injury on his wife which resulted in her death. See State v. Earnhardt, 307 N.C. 62, 66, 296 S.E.2d 649, 651-52 (1982) (motion to dismiss must be denied if substantial evidence exists of each element of the crime and that defendant was perpetrator of the offense).
Specifically, the State offered the following competent evidence: that the bullet entered the victim’s head on the left side, traveled downward, and slightly forward from the back of the head to the front; that there was gunshot residue on the palm and back of the left hand of the victim and on the palm of the right hand of the victim; that no gunshot residue was found in the area of the wound itself; that the defendant was a hunter aware of correct gun safety and that the only loaded weapon found on the defendant’s premises after the killing had the safety on; that the weapon involved in the killing was tested and it was determined that the safety device functioned properly and the weapon did not discharge when struck against the floor; and that approximately two weeks before the victim was killed, the daughter heard a scream coming *240from the victim’s bedroom and upon observation noticed her mother on the bed with the defendant standing over her and choking her.
The evidence in this case is very similar to the evidence offered by the State in a voluntary manslaughter case, State v. Bright, 237 N.C. 475, 75 S.E.2d 407 (1953). In Bright, the State offered the statement of the defendant that the killing was an accident. The Court held that the State’s other evidence showing “the absence of powder burns, the location and direction of the fatal wound, the conduct of the defendant, and his statement that he and the deceased were ‘scuffling’ at the time the pistol was fired” was sufficient to support a reasonable inference that the shooting was intentional and required submission of the issue to the jury. Id. at 478, 75 S.E.2d at 408. Likewise, here the trial court was correct in denying the defendant’s motion to dismiss and in submitting the issue to the jury. As the State argues, a jury could reasonably infer from the evidence that the weapon that killed the victim had the safety on and the defendant intentionally released the safety; that the victim was seated on the bed and that the defendant intentionally discharged the weapon while he was standing; and that the hands of the victim were in a position- parallel to the path of the bullet and not on the weapon at the time of its discharge.
As I find no prejudicial error in the remaining assignments of error raised by the defendant, I would affirm the conviction of second-degree murder.